DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  
It appears that the numbering of amended claims 1-10 submitted om 6/29/2020 does not correspond to the originally submitted claims 1-12, since the amended claims 7-10 submitted in the 8/29/2020 appears  to correspond to claims 9-12 as originally filed.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and claims 6, 7), it is not apparent how the thermoplastic polymer can have  “pores” of a specified size.  It appears that the claimed pore size refers t o the pores of either the membrane (or the film shaped compound after the extracting step).
It is not apparent how a polyurethane (in claims 1 and 7) can comprise a mixture of diisocyanates, diols and another functional compounds, since all those compounds are do not exist as a mixture in a polyurethane and are all reacted to each other (at least diols and isocyanates) to form a polyurethane.
Claim 6 contains the term “obtainable”, which render the claims indefinite.
The claim is indefinite if undue experimentation is involved to determine boundaries of protection. This rationale is applicable to polymer “obtainable” by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced. One who made or used a polymer made by a process other than the process cited in the claim would have to produce a polymer using all possible parameters within the scope of the claim, and then extensively analyze each product to determine if this polymer was obtainable by a process within the scope of the claimed process.  See Ex parte Tanksley, 26 USPQ 2d 1389.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10  is/are rejected under 35 U.S.C. 103 as being obvious over WO 2017/178482 to BASF SE., (hereinafter “BASF”).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
BASF discloses porous  membrane, comprising: 5Docket No. 529181US Preliminary Amendment a thermoplastic polymer having pores with an average pore diameter <2000 nm. See illustrative examples. The thermoplastic polymer disclosed in the specification is a  polyurethane that may comprise from  80 % weight of a mixture comprises  a diol  and a diisocyanate; and  from 20 by weight of a compound with two functional groups which are reactive towards isocyanate groups.  
See the entire document, abstract, claims. 
Although the amount of the mixture comprises  a diol  and a diisocyanate is just above the claimed amounts and  the amount of the compound with two functional groups which are reactive towards isocyanate groups is just above  the claimed amounts, as per existing case law, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
BASF further discloses 
Therefore, the claimed membrane would have been obvious from the membrane disclosed by BASF  absent showing of unexpected results that can be specifically attributed to the claimed amounts of the mixture comprises  a diol  and a diisocyanate; and  from 20 by weight of a compound with two functional groups which are reactive towards isocyanate groups.  
BASF further discloses a process for  coating a woven surface of an article, the process comprising: coating the article with the porous membrane of its invention, wherein the article is selected from the group consisting of a functional clothing, a functional foot wear and a functional article.  See page 12, for example.  Although the porous membrane  disclosed by BASF is obtained by a method that does not use a water soluble polymer, it appears that the membranes disclosed in BASF fully correspond to the membranes obtained by the process claimed in claim 1 of the instant specification as exhibiting substantial=ally similar properties and obtained from substantially similar polyurethanes.
Therefore, the claims that include membranes obtained by a specific process (i./e. claimed in the product by process format) are met by the membranes that are substantially similar to the membranes obtained by the claimed process.  The burden is shifted to the applicants to provide factual evidence to the contrary.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Although the prior art discloses membranes comprising polyurethanes of substantially similar structure and exhibiting substantially similar properties, the prior art of record does not disclose a process that includes use of water soluble polymers in the mixture with polyurethanes.
Also, CN201210423405 discloses a process of obtaining microporous membranes by a process comprising; forming a film shaped compound comprising the thermoplastic polymer and a water soluble polymer;  and (ii) extracting the film shaped compound with a solvent mixture, thereby obtaining the porous membrane;  wherein the thermoplastic polymer comprises a polyurethane, wherein the polyurethane, but does not disclose the pore size and the compositions of the polyurethane.  
 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ